PER CURIAM.
The plaintiff, Louise Saulsberry, brought this action against her former employer, Franklin Covey Client Sales, Inc., alleging discrimination in violation of Title VII, 42 U.S.C. §§ 2000e et seq. Saulsberry alleged that Franklin Covey’s decisions initially to deny her a promotion from sales associate to associate manager and then to terminate her employment were racially motivated. In response, Franklin Covey responded that it denied the promotion and then discharged Sauls-berry because her job performance was ■unsatisfactory. Specifically, the employer explained that the plaintiff had poor working relationships with her co-workers, was unable to master necessary technical information concerning Franklin Covey’s products and to properly execute its procedures, and had demonstrated a lack of respect for company management. Assuming that Saulsberry had established a prima facie case, the district court granted the defendant’s motion for summary judgment because, the court held, Sauls-berry was unable to refute the legitimate, nondiseriminatory reasons proffered by Franklin Covey.
Having studied the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing the complaint. Because the reasons why judgment should be entered for the defendant have been fully articulated by the district court, the issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM the judgment of the district court upon the reasoning set out by that court in its order dated October 16, 2001, and entered October 18, 2001.